

Exhibit 10.7
 
Option Grant under the
EPCO, Inc. 2006 TPP Long-Term Incentive Plan
 
 
Date of Grant:
 
____________________, 200__
Name of Optionee:
 
__________________________
Option Exercise Price per Common Unit:
 
$_________ (“Exercise Price”)
Number of Options Granted (One
      Option equals the Right to
      Purchase One Common Unit):
 
 
 
_________
Option Grant Number:
 
O08-_______

        EPCO, Inc. (the “Company”) is pleased to inform you that you have been
granted options (the “Options”) under the EPCO, Inc. 2006 TPP Long-Term
Incentive Plan (the “Plan”) to purchase units representing limited partner
interests (“Common Units”) of TEPPCO Partners, L.P. (the “Partnership”) as
follows:
 
        1.        You are hereby granted the number of Options to acquire a
Common Unit set forth above, each such Option having the option exercise price
set forth above.
 
        2.        The Options shall become fully vested (exercisable) on the
earlier of (i) the date that is four years after the Date of Grant set forth
above (the “Vesting Date”) and (ii) a Qualifying Termination.  A “Qualifying
Termination” means your employment with the Company and its Affiliates is
terminated due to your (a) death, (b) receiving long-term disability benefits
under the Company’s long-term disability plan provided such disability qualifies
as a “disability” under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), or (c) retirement with the approval of the Company on
or after reaching age 60.
 
        3.        Subject to the further provisions of this Agreement and the
Plan, the Options, to the extent vested, may be exercised (in whole or in part
or in two or more successive parts) during your employment with the Company and
its Affiliates only during the month of February, May, August or November (a
“Qualified Month”) in the first (1st) calendar year following the year in which
the Vesting Date occurs (and the Option will expire at the end of such year if
it is not so exercised).  In the event your employment with the Company and its
Affiliates is terminated prior to the Vesting Date for any reason other than a
Qualifying Termination, the Options shall automatically and immediately be
forfeited and cancelled unexercised on the date of such termination of
employment. For purposes of this Option grant award, the term “year” shall mean
a period comprised of 365 (or 366, as appropriate) days beginning on a day of a
calendar year and ending on the day immediately preceding the corresponding day
of the next calendar year. For example, if the Date of Grant of an Option grant
award is May 20, 2008, one year after the Date of Grant would be May 20, 2009,
the Vesting Date would be May 20, 2012 (assuming no earlier Qualifying
Termination) and the calendar year in which the Options could be exercised
(except as described in Sections 7 and 8 hereof) would be 2013.
 
        4.        To the extent vested and subject to the procedures set forth
in Addendum No. 2, the Options may be exercised by submitting the “Options
Transaction Clearance Request and Tax Withholding Election” (“Transaction
Request”) with respect to such exercise which references the Option Grant Number
set forth above and the number of Options (or Common Units relating thereto)
which are being exercised. Such Transaction Request shall be delivered or mailed
to the Company at its corporate offices in Houston, Texas, as follows:
 
        Mailing Address: EPCO, Inc., P.O. Box 4324, Houston, Texas 77210-4324,
Attention: Sr. Vice President, Human Resources 
 

--------------------------------------------------------------------------------


 
 
        Delivery Address: EPCO, Inc., 1100 Louisiana, 10th Floor, Houston, Texas
77002, Attention: Sr. Vice President, Human Resources
 
 
An election to exercise shall be made in accordance with Addendum No. 2 and
shall be irrevocable. If you are an employee of the Company or an Affiliate and
such exercise occurs other than in a Qualified Month, it shall be deemed
exercised in the next Qualified Month.
 
        5.        No exercise shall be effective until you have made
arrangements acceptable to the Company and in accordance with the Plan to
satisfy the aggregate Exercise Price and all applicable tax withholding
requirements of the Company, if any, with respect to such exercise.
 
        6.        None of the Options are transferable (by operation of law or
otherwise) by you, other than by will or the laws of descent and distribution.
If, in the event of your divorce, legal separation or other dissolution of your
marriage, your former spouse is awarded ownership of, or an interest in, all or
part of the Options granted hereby to you (the “Awarded Options”), (i) to the
extent the Awarded Options are not fully vested, the Awarded Options shall
automatically and immediately be forfeited and cancelled unexercised as of the
original date of the award thereof and (ii) to the extent the Awarded Options
are fully vested, the Company, in its sole discretion, may at any time
thereafter, during the period in which the Awarded Options are exercisable under
the terms of the domestic relations order providing for the assignment, cancel
the Awarded Options by delivering to such former spouse Common Units having an
aggregate Fair Market Value on the payment date equal to the excess of the
aggregate Fair Market Value of the Common Units subject to the Awarded Options
over their aggregate Exercise Price.
 
        7.        In the event you terminate employment with the Company and its
Affiliates for any reason (which termination is a “separation from service”
under Section 409A of the Internal Revenue Code) other than a Qualifying
Termination, the Options, if fully vested, may be exercised by you (or, in the
event of your death, by the person to whom your rights shall pass by will or the
laws of the descent and distribution (“Beneficiary”)) only during the Qualified
Month next following your employment termination date.  If you cease to be an
“active, full-time employee”, as determined by the Company in its sole
discretion, without regard as to how your status is treated by the Company for
any of its other compensation or benefit plans or programs, you will be deemed
to have terminated employment with the Company and its Affiliates for purposes
of this Agreement.
 
        8.        In the event of a Qualifying Termination or an “unforeseeable
emergency” (as defined in Section 409A) which is approved by the Company, the
vested portion of the Options may be exercised by you only during the Qualified
Month next following such event. Notwithstanding the above, in the event such
Qualifying Termination is due to your death, the vested portion of the Options
may be exercised by your Beneficiary only during the second Qualified Month next
following such event.
 
        9.        Nothing in this Agreement or in the Plan shall confer any
right on you to continue employment with the Company or its Affiliates or
restrict the Company or its Affiliates from terminating your employment at any
time. Unless you have a separate written employment agreement with the Company
or an Affiliate, you are, and shall continue to be, an “at will” employee.
 
-2-
 
 

--------------------------------------------------------------------------------

 
 
        10.        Notwithstanding any other provision of this Agreement, the
Options shall not be exercisable, and the Company shall not be obligated to
deliver to you any Common Units, if counsel to the Company determines such
exercise or delivery, as the case may be, would violate any law or regulation of
any governmental authority or agreement between the Company and any national
securities exchange upon which the Common Units are listed or any policy of the
Company or any Affiliate of the Company.
 
        11.        Notwithstanding any other provision of this Agreement, if you
give notice of exercise within a “quiet period,” as provided in Addendum No. 1
hereto, the timing of the delivery of Common Units pursuant to your exercise
shall be governed by the terms of Addendum No. 1. Further, the Company shall
have no liability to you for any loss you may suffer (whether by a decrease in
the value of the Common Units, failure or inability to receive Partnership
distributions or otherwise) from any delay by the Company in delivering to you
Common Units in connection with the whole or partial exercise by you of the
Options.
 
        12.        These Options are subject to the terms of the Plan, which is
hereby incorporated by reference as if set forth in its entirety herein,
including, without limitation, the ability of the Company, in its discretion, to
accelerate the termination of the Option and to amend your Option grant award
without your approval. In the event of a conflict between the terms of this
Agreement and the Plan, the Plan shall be the controlling document. Capitalized
terms that are used, but are not defined, in this Option grant award have the
respective meanings provided for in the Plan. The Plan, as in effect on the Date
of Grant, is attached hereto as Exhibit A.
 

 
EPCO, Inc.
   
By:_________________________________
 
     ____________, Vice President



 
 
 
 




-3- 